EXHIBIT 10.1 SECOND AMENDMENT AGREEMENT This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 30th day of May, 2007 among: (a)NN, INC., a Delaware corporation (“US Borrower”); (b)each Foreign Borrower, as defined in the Credit Agreement, as hereinafter defined (each such Foreign Borrower, together with US Borrower shall be referred to herein, collectively, as “Borrowers” and, individually, each a “Borrower”); (c)the Lenders, as defined in the Credit Agreement; (d)AMSOUTH BANK, as Swing Line Lender, as defined in the Credit Agreement; and (e)KEYBANK NATIONAL ASSOCIATION, as the lead arranger, book runner and administrative agent for the Lenders under the Credit Agreement (“Agent”). WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Credit Agreement, dated as of September 21, 2006, that provides, among other things, for loans and letters of credit aggregating Ninety Million Dollars ($90,000,000), all upon certain terms and conditions (as amended and as the same may from time to time be further amended, restated or otherwise modified, the “Credit Agreement”); WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit Agreement to modify certain provisions thereof; WHEREAS, each capitalized term used herein and defined in the Credit Agreement, but not otherwise defined herein, shall have the meaning given such term in the Credit Agreement; and WHEREAS, unless otherwise specifically provided herein, the provisions of the Credit Agreement revised herein are amended effective as of the date of this Amendment; NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein and for other valuable consideration, Borrowers, Agent and the Lenders agree as follows: 1.Amendment to Definitions.Article I of the Credit Agreement is hereby amended to delete the definition of “Total Commitment Amount” therefrom and to insert in place thereof the following: “Total Commitment Amount” shall mean One Hundred Thirty-Five Million Dollars ($135,000,000), as such amount may be decreased pursuant to Section 2.9(a) hereof. 1 2.Additions to Definitions.Article I of the Credit Agreement is hereby amended to add the following new definitions thereto: “Second Amendment Closing Fee Letter” shall mean the Second Amendment Closing Fee Letter between US Borrower and Agent, dated as of the Second Amendment Effective Date. “Second Amendment Effective Date” shall mean May 30, 2007. 3.Amendment to Modifications to Commitment.Section 2.9 of the Credit Agreement is hereby amended to delete subsection (b) therefrom and to insert in place thereof the following: (b)[Reserved]. 4.Amendment to Schedule 1.The Credit Agreement is hereby amended to delete
